Title: To George Washington from Colonel George Nagel, 3 March 1778
From: Nagel, George
To: Washington, George



Dear General
Chesnut Hill [Pa.] March 3d 1778

I am just Returned With the Party under My Command. from the Rising sun. I had Great Expectations of drawing out a Party of thier Horse, to Where I had my troops Posted, but it Was Not in my Power, the[y] Did Not Venture from their Picquet of 200 Men and two field Pices. Which Was Posted at three Mile Run.
I was fortunate Enough to fall in With two Deserters from Colnl Cranes Train of Artilerey and a fiew Market People Close by their Picquet.
The Communication on the Germantown and Ridge Roads I have Intirely Cut of[f]—and shall Make an Execution on the York and frankfort Roads to Night. When I Expect to Intercept a fiew Butchers that I am told is to Drive in Cattle this Evening or to Morrow Morning.
I have Got Information of 26 Hogsheads of Vinigar in Germantown. If you Would Please to order me a fiew Waggons shall have it in My Power to Convey it of[f] s⟨mutilated⟩. Since that; Reinforcement of the Enemy ⟨has⟩ Went into the Jersey the ⟨mutilated⟩ Not Left their Lines—I am ⟨Your⟩ Excelencys Most obedt Sevt

Geo: Nagel Colo.


since I wrote the Within, I have Received information that the⟨re⟩ are but Verey few Troops Now in the City. so Verey few that the officers are Oblidged to Patrole the Lines, and that they Suffer No Person to Leave

the City this three Days—Every Information that I Can Receive says the Greatest Part of the troops are in the Jerseys, that they have Lef scarcely as Many troops in the City as are suficient to Guard the Lines.
I have Been on the Lines Every Nigh since I have Been in this side. But the Bad Weather Was Much against me. I am as Before yours


G. Nagel
